


COURT OF APPEAL FOR ONTARIO

CITATION:
Dee
    Ferraro Limited v. Pellizzari, 2012 ONCA 55

DATE: 20120131

DOCKET: C54008

Cronk and Blair JJ.A. and Strathy J. (
Ad Hoc
)

BETWEEN

Dee
    Ferraro Limited, Sherwood Forest Investments (Guelph) Ltd., John Ferraro, Executor
    and Trustee of the Estate of the Late Dominic "Dee" Frank Ferraro,
    Deceased and John Ferraro

Plaintiffs (Appellants)

and

Joseph M. Pellizzari and 20 Douglas Street
    (Guelph) Limited

Defendants (Respondents)

P.A. Neena Gupta, for the appellants

James H. Bennett, for the respondents

Heard: January 24, 2012

On appeal from the order of Justice J.W. Sloan of the Superior
    Court of Justice, dated June 24, 2011.

Strathy
    J. (
ad hoc
):

[1]

The appellants appeal an order dismissing their motion for leave to
    amend the statement of claim.

[2]

After pointing out that Rule 26.01 of the
Rules of Civil Procedure
provides that the court shall grant leave to amend a pleading unless prejudice
    will result that cannot be compensated for by costs or an adjournment, the
    motion judge found that the appellants were attempting to plead new facts and
    new causes of action and that the expiry of an intervening limitation period
    gave rise to a presumption of prejudice. Referring to
Frohlick v. Pinkerton
    Canada Limited
, 2008 ONCA 3, he noted this courts observation, at para.
    24, that Rule 26.01 does not contemplate the addition of
unrelated
statute barred claims by way of amendment to
    an existing statement of claim (emphasis added).

[3]

The motion judge also found that permitting the proposed amendments
    would delay the trial, which would be unfair to the respondent Pellizzari, a
    practising lawyer, who had had the proceeding hanging over his head since
    January 2008, when the action was commenced, if not since 2005 when some of the
    facts at issue occurred.

[4]

In my respectful view, the motion judge erred in concluding that the
    proposed amendments added new causes of action. The original pleading, while
    far from elegant and orderly, contains all the facts necessary to support the
    amendments. The amendments simply claim additional forms of relief, or clarify
    the relief sought, based on the same facts as originally pleaded.

[5]

The distinction between pleading a new cause of action and pleading new
    or alternative remedies based on the same facts is set out in one of the
    seminal cases,
Canadian Industries Ltd. v. Canadian National Railway Co.
,
    [1940] O.J. No. 266 (C.A.), affd. [1941] S.C.R. 591. The plaintiff sued for
    damages following the destruction of a cargo of sodium cyanide due to a
    derailment on the defendants railway line. He pleaded that the defendant was a
    common carrier and that the goods had been damaged. The trial judge allowed an
    amendment, at trial, to plead negligence. Middleton J.A., writing for the
    court, held at para. 18 that the amendment was properly allowed  it was not
    the institution of a new cause of action, but simply an alternative claim with
    respect to the same cause of action: The amendment relates to the remedy
    sought upon facts already pleaded.

[6]

Counsel for the respondents relies on
Frohlick
to resist the
    proposed amendments. That case illustrates the difference between an amendment
    that pleads a new cause of action and one that simply pleads a different
    remedy. The plaintiffs amendment to plead constructive dismissal set up a new
    cause of action relating to events more than a year before the events put at
    issue in the original pleading. This court found that the amendments were out
    of time and, the limitation period having expired, there was a presumption of
    prejudice that had not been rebutted.

[7]

Here, the original statement of claim contained broad allegations
    against Pellizzari, including:

·

breach of contract (para. 1(a));

·

breaches of duty as a solicitor (paras. 12, 35, 43, 64, 102);

·

breaches of duty as a trustee (paras. 12, 64, 102);

·

breaches of duty as an employee (paras. 12, 41, 43, 50,102);

·

breach of fiduciary duties (paras. 1(a), 31);

·

theft (paras. 38, 67-101);

·

fraud (paras. 1(a), 38, 41, 50, 51, 103);

·

negligence (paras. 1(a), 38, 41, 50); and

·

conversion (paras. 12, 67-101).

[8]

The statement of claim also claimed a constructive trust over certain
    profits allegedly acquired by Pellizzari (para. 65), deprivation of the
    appellants and enrichment of the respondents (para. 64), an accounting (para.
    1(b)), disgorgement (paras. 1(b), 104) and punitive damages (paras. 1(c), 105).

[9]

In my view, apart from tidying up the claim for relief, and extending
    the relief sought, the proposed amendments do not add any material facts to
    those already pleaded. In some cases, the claims sought to be added are already
    found in the existing pleading. In the other cases, the claims are simply
    alternative forms of relief based on the facts already pleaded.

[10]


The most contentious amendments pertain
    to the claims in the proposed amended pleading
for
    a mandatory order requiring Pellizzari to transfer his one-third
    shareholding in Sherwood Forest Investments (Guelph) Ltd. (SFI) to Dee Ferraro Ltd.
    and
for the declaration of a constructive trust over all proceeds,
    profits and financial benefits received by Joseph Pellizzari as a result of his
    breach of contract insofar as this claim relates to Pellizzaris one-third   shareholding
    interest. In this regard, in the appellants reply and defence to Pellizzaris
    counterclaim, Pellizzaris claim for remedies under the
Ontario Business
    Corporations Act
, R.S.O. 1990, c. B-16, in relation to SFI was defended on
    the basis that his shares were held in trust for Mr. Ferraro Sr.

[11]

The
    respondents argue that the appellants admitted Pellizzaris personal ownership
    of the shares in question in the original statement of claim. They contend that
    the effect of the proposed amendments is to put Pellizzaris share ownership at
    risk, for the first time. This, they say, fundamentally alters the nature of
    the claims against the respondents and, therefore, the case they had to meet
    based on the appellants original pleading. I disagree.

[12]

In
    their original statement of claim, the appellants acknowledged that Pellizzari
    held shares in SFI. However, they did not admit that he held these shares for
    his own benefit or that he was the legal or beneficial owner of the shares.
    Instead, they pleaded that his entitlement to these shares was conditional on his
    management services. Throughout their pleading, they dispute that this
    condition was properly satisfied, by alleging various forms of wrongful conduct
    by Pellizzari in his management capacity.  In these circumstances, fairly read,
    Pellizzaris entitlement to the shares was put in play in the original claim.
    If there were any doubt about this matter, it was laid to rest in the
    appellants reply and defence to counterclaim, where the remedy of a
    constructive trust was expressly invoked in respect of the shares.

[13]

The claims in the amended statement of claim for a mandatory
    order and a declaration of constructive trust in relation to Pellizzaris
    shares are simply additional remedies flowing from the facts originally
    pleaded.

[14]

This
    is not a case in which new and unrelated causes of action are being asserted
    based on new facts. The claims flow directly from the facts previously pleaded.
    I therefore conclude that the claims were not statute-barred and the amendments
    should have been permitted, in the absence of evidence of non-compensable
    prejudice.

[15]

During
    oral argument, counsel for the respondents properly acknowledged that, apart
    from the expiry of the applicable limitation period (which is relevant only if
    the proposed amendments effect the addition of new causes of action), there is
    no evidence in this case of non-compensable prejudice of the type envisaged by Rule
    26.01 that would preclude the amendments. I agree. I note, for example, that
    any prejudice caused by the delay of the trial as a result of the amendments
    could be addressed in costs.

[16]

The
    appeal is therefore allowed, with costs to the appellants in the agreed amount
    of $7,500, inclusive of disbursements and applicable taxes.

Released:     Jan. 31, 2012                                    G.R.
    Strathy J. (ad hoc)

EAC                                                                  I
    agree E.A. Cronk J.A.

I
    agree R.A. Blair J.A.


